69 Mich. App. 682 (1976)
245 N.W.2d 164
McCROSKEY, LIBNER, REAMON & WILLIAMS
v.
LEAGUE LIFE INSURANCE COMPANY
Docket No. 25323.
Michigan Court of Appeals.
Decided June 24, 1976.
McCroskey, Libner, Van Leuven, Kortering, Cochrane & Brock (by Robert O. Chessman), for plaintiff.
*683 Landman, Hathaway, Latimer, Clink & Robb (by David B. Mervin), for defendant.
Before: DANHOF, C.J., and D.E. HOLBROOK and D.L. MUNRO,[*] JJ.
PER CURIAM.
On November 3, 1972, the plaintiff attorneys brought the present action seeking recovery of their attorney fees from the defendant insurance company. After having considered a stipulated statement of facts and the arguments and the briefs filed in this case, the trial court granted a judgment of no cause of action in favor of the defendant on August 12, 1975.
The plaintiffs sought payment of contingent attorney fees from the defendant for services they had rendered in previous lawsuits on behalf of their clients against the defendant. The clients had outstanding loan balances from certain credit unions. Those credit unions had entered into disability insurance contracts as the named insureds with the defendant. The defendant insurance company was obligated to pay the credit unions in satisfaction of the clients' outstanding loans upon sufficient proof of disability of the clients under the contract. In the previous lawsuits, the clients had sought to require the defendant to fulfill its obligation under the insurance agreement.
The defendant thereafter paid over to the credit unions certain amounts in satisfaction of the outstanding loans, either by settlement with the credit unions or by voluntary payment.[1]
The plaintiffs have brought the present suit contending on appeal that they are "entitled to a *684 reasonable attorney fee out of the amount recovered from defendant insurance company to discharge plaintiff's clients debts to credit unions".
The plaintiffs cite Miles v Krainik, 16 Mich. App. 7, 9; 167 NW2d 479 (1969), for the proposition that in Michigan "the law creates the lien of an attorney upon the judgment or fund resulting from his services". With this principle, we do not disagree.
However, no fund such as that contemplated in Miles v Krainik, supra, is present in this case. The clients sought to require the defendant to fulfill its obligation to the credit unions, not to pay them any proceeds. At no time were there any funds to which the clients had access. All the clients sought was performance on the part of the defendant under the insurance contract with the credit unions. The clients had no right to the payment of the proceeds. The plaintiffs could not reach funds that were beyond the reach of their clients.
Having failed to present a cause of action under Michigan law, the plaintiffs' claim was correctly dismissed.
Affirmed. Costs to the defendant.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  The stipulated facts indicate that the total amount paid to the credit unions in discharge of all the clients' loans herein was $4,787.18.